Citation Nr: 1453252	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-20 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Palo Alto, California


THE ISSUE

Eligibility for enrollment in the VA healthcare system.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 29, 1980 to December 29, 1984, and from December 30, 1984 to February 28, 1986.  The Veteran received an Honorable discharge for his first period of service, and a discharge "Under Other Than Honorable Conditions" for his second period of service.

A June 1988 administrative decision by the San Francisco VA Regional Office (RO) determined that the Veteran's service from December 1984 through February 1986 "is not considered to have been issued under conditions other than dishonorable due to willful and persistent misconduct."

This appeal arises from the Veteran's disagreement with a 2012 decision of the VA Palo Alto Health Care System that determined the Veteran was not eligible for enrollment for VA medical benefits.

The Veteran has a VA electronic claims file in addition to a paper claims file that the Board has reviewed.

The appeal is REMANDED to the VA Palo Alto Health Care System.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that it is incomplete.  The Statement of the Case (SOC) dated in July 2012 references evidence to include a May 8, 2012 enrollment application at VA Palo Alto, which is not located in the Veteran's VA paper or electronic claims file.  The SOC further references a "Travel Information Letter."  The paper claims file includes incomplete copy of this letter.  The part of the letter included begins with "18, 2004, you requested a personal hearing."  Also, the SOC's "Reason for Decision" contains a single sentence and does not include the bases addressed by the Veteran in his responsive statement dated in August 2012.  The Board observes that the SOC does not have numbered pages and, thus, the Board cannot ascertain whether all the SOC pages are included in the claims file.

Accordingly, the case is REMANDED for the following action:

1. The Palo Alto VAMC should review the paper claims file and ensure that it is complete.  The VAMC should associate with the claims file the May 8, 2012 application for enrollment in the VA healthcare system; the VAMC notification letter to the Veteran denying his application for enrollment; a complete copy of the SOC indicating the number of pages in that document; and a complete copy of the "Travel Information Letter" issued to the Veteran.

2. Then, a Supplemental Statement of the Case should be prepared that addresses the Veteran's August 2012 statement in support of the claim.  The Veteran should be afforded an opportunity to respond.  Thereafter, if necessary, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


